Citation Nr: 1317452	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  13-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral lower extremity thrombosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from February 1947 to July 1948, and from November 1948 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bilateral lower extremity thrombosis and prostate cancer.

The Board notes that service connection for bilateral lower extremity thrombosis was previously denied in a December 2008 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue has been amended accordingly on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence confirms the Veteran's participation in Operation GREENHOUSE in the Pacific Proving Ground in 1951, wherein he was exposed to radiation.

2.  Prostate cancer was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's prostate cancer to service.


CONCLUSIONS OF LAW

The requirements for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2010 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (VA can cure a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's available service personnel records, service treatment records, VA treatment records and examination reports, private medical records, and opinions from the Director of the Post 9-11 Era Environmental Health Program (DEHP) and the Director of the Compensation Service.

As discussed above, the Board has considered and complied with applicable VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran alleges that his prostate cancer is the result of exposure to ionizing radiation.  His service personnel records document that he served at the Eniwetok Atoll in the Marshall Islands from February 13, 1951 to June 5, 1951, and a November 16, 2012 letter from the Defense Threat Reduction Agency and United States Strategic Command and Center for Combating Weapons of Mass Destruction (DTRA) confirmed his participation in Operation GREENHOUSE in the Pacific Proving Ground in 1951.


Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans. 38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(d) (2012).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2012).  Service connection can also be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).  Finally, if a cancer becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

Pertinent VA regulation defines a "radiation-exposed veteran" as a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  As noted above, the Veteran's participation in a radiation risk activity has been confirmed.  Regardless, the Board notes that prostate cancer is not listed among those diseases for which service connection shall be presumed when exposure to ionizing radiation is confirmed.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d)(1), (2).  Thus, service connection for prostate cancer pursuant to the regulatory presumption of 38 C.F.R. § 3.309(d) is not warranted. 

Prostate cancer is, however, among those identified as a "radiogenic disease," meaning a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2)(xxiii).  When a veteran suffers from a radiogenic disease and was exposed to ionizing radiation in service, VA regulations provide that special procedures should be followed in the development and adjudication of the claim. 
38 C.F.R. § 3.311.  It is important to note that the special procedures laid out in § 3.311 do not create a presumption for service connection.  

The Veteran claimed in March 2010 that his exposure to ionizing radiation while serving in the Marshall Islands resulted in his prostate cancer.  In his March 2013 substantive appeal, the Veteran asserted that he has no family history of cancer, that his age and the amount of time between exposure and diagnosis should not be a factor, and that he should be afforded the benefit of the doubt.  As discussed above, Defense Threat Reduction Agency and United States Strategic Command and Center for Combating Weapons of Mass Destruction (DTRA) confirmed and quantified the Veteran's in-service radiation exposure from his participation in Operation GREENHOUSE in a November 2012 letter.

The Veteran's service treatment records contain no complaints, diagnosis, or treatment of prostate cancer.

After service and during the pendency of the claim, the Veteran has multiple diagnoses of prostate cancer.  In May 2012, the Veteran's private physician, J. Stevens, diagnosed the Veteran with prostate cancer and noted that it had first been diagnosed in August 2005.  Private clinicians at Okaloosa-Walton Urology, P.A., also diagnosed the Veteran with carcinoma of the prostate in July 2009, June 2010, August 2011, and July 2012.  Those clinicians did not provide any opinions as to the relationship between the Veteran's prostate cancer and his service, to include his confirmed radiation exposure.

In January 2013, VA obtained an opinion by a physician from the Director of the Post 9-11 Era Environmental Health Program (DEHP).  The physician expressly relied on DTRA findings as to the quantity of radiation to which the Veteran was exposed in service.  As explained in its November 2012 letter,

[DTRA] process established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  These maximum doses are much higher than doses that were estimated in previous radiation dose assessments, thus providing maximum benefit of the doubt to the veteran and ensuring that the reported doses are not less than actual doses.  The reported doses are based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  These parameters and assumptions are intended to adequately encompass any activities performed by the veteran.  The veteran's input including comments with his returned scenario has been carefully reviewed to ensure that no activities in his actual exposure scenario would result in a higher dose than that generated via the expedited process.

Based on the foregoing radiation exposure dosage data, the DEHP physician used the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The program calculated a 99th percent value for the probability of causation of 22.71% for prostate cancer.  On that basis, the DEHP physician opined that it is unlikely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.

Later in January 2013, the Director of the Compensation Service opined that as a result of the DEHP physician's opinion and following a review of the evidence in its entirety, there is no reasonable possibility that the Veteran's prostate cancer resulted from exposure to ionizing radiation during service.  

The January 2013 DEHP physician's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that the January 2013 DEHP physician's opinion is highly probative because he discussed the Veteran's medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's prostate cancer is unlikely to be attributable to ionizing radiation exposure during military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's contention that his prostate cancer resulted from his acknowledged radiation exposure in service.  However, the relationship between radiation exposure and prostate cancer involves complex medical questions and the interpretation of objective medical tests; thus, the Veteran, as a lay person, is not competent to render a medical opinion on those matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran's own opinion is outweighed by the opinions of the DEHP physician and the Director of the Compensation Service, which are more probative based on their expertise and consideration of objective data regarding the Veteran's radiation dose exposure during service.

In summary, prostate cancer was not shown in service or for many years thereafter, and the most probative evidence indicates that it is unlikely that his prostate cancer is related to service, to include the radiation exposure therein.  Accordingly, the preponderance of the evidence is against the claim, and service connection for prostate cancer is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran has also claimed service connection for bilateral lower extremity thrombosis.  However, service connection for this disability was previously denied by a December 2008 rating decision.  The Veteran did not appeal.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the RO adjudicated the current claim on the merits based on his assertion that the disability was related to radiation exposure in service, a theory not previously considered in the prior denial.  However, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the sole basis for reopening the claim in the absence of new and material evidence.  Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  Incidentally, on his VA Form 9, the Veteran stated that he was not actually contending that his lower extremity thrombosis was caused by exposure to radiation; rather, he stated his contention was that it was directly linked to the condition for which he was hospitalized in service.   

In this case, service connection was previously denied in 2008 primarily because a current disability was not shown by the evidence then of record.  In this regard, a September 2008 VA examination revealed no residuals of the thrombophlebitis of the left leg treated during service.  It was noted that a 2007 bilateral lower extremity venous Doppler study revealed no deep venous thrombosis in the right or left leg.  

The evidence submitted since that time also fails to show any current thrombosis or thrombophlebitis in either leg.  However, in his 2013 substantive appeal, he alleged that last year "it happened again" in his left leg.  The Veteran should be afforded the opportunity to submit medical evidence showing that he suffered from thrombosis or thrombophlebitis, or residuals thereof, in his legs since September 2008.  

The Board notes the Veteran has not received appropriate VCAA notice concerning the need to submit new and material evidence to reopen his previously denied claim for service connection.  Corrective notice should be provided on remand.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also notes that the most recent VA treatment records in the file are dated in July 2010.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Issue a VCAA notice letter advising the Veteran of the information and evidence necessary to reopen his previously denied claim of service connection for lower extremity thrombosis, to include the need to submit new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him since September 2008 for thrombosis or thrombophlebitis, or residuals thereof, in the lower extremities.  After any necessary release, the RO/AMC should request any relevant records identified.  Additionally, relevant VA treatment records dating since July 2010 should be obtained from the VA Biloxi VA Medical Center.  If any requested records cannot be obtained, the Veteran should be notified of such. 

3.  After the development requested above and any additional development deemed necessary has been completed, the RO/AMC should again review the record and adjudicate the issue of whether new and material evidence has been submitted to reopen the claim for service connection for lower extremity thrombosis.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case, which includes relevant regulations pertaining to new and material evidence, and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


